Citation Nr: 9929182	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-00 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for hearing 
loss and, if so, whether all the evidence both old and new 
warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

The Montgomery, Alabama, Department of Veterans (VA), 
Regional Office (RO) formally denied service connection for 
hearing loss in a July 1995 rating decision.  The veteran was 
notified of the adverse determination and of his procedural 
and appellate rights by VA letter dated July 14, 1995.  
However, he did not initiate an appeal as to any of the 
issues within one year of this notification, and the July 
1995 rating decision became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302 (1999).

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision of the Montgomery 
VARO which, in pertinent part, found that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for hearing loss.  The veteran filed a 
timely notice of disagreement, and was issued a statement of 
the case in December 1997.  The RO received his substantive 
appeal in January 1998.


FINDINGS OF FACT

1.  In July 1995, the RO formally denied entitlement to 
service connection for hearing loss.  The veteran was 
notified of the adverse determination and of his procedural 
and appellate rights by VA letter dated July 14, 1995.  He 
did not initiate an appeal.

2.  Evidence has been presented since the July 1995 RO rating 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1995 RO rating decision that formally denied 
entitlement to service connection for hearing loss is final.  
38 U.S.C.A. §§ 7105 (West 1991); 38 C.F.R. 
§ 3.104 (1999).

2.  Evidence received since the July 1995 RO rating decision 
that denied entitlement to service connection for hearing 
loss is new and material evidence, and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.200, 20.302 (1999).  Where a final RO decision existed 
regarding a claim, that claim may not be thereafter reopened 
and allowed, and a claim based upon the same factual basis 
may not be considered by the Board.  38 U.S.C.A 
§ 7104(b) (West 1991).  The exception is that if new and 
material evidence is presented or secured with respect to the 
claim, the Secretary shall reopen the claim and review the 
former disposition.  See 38 U.S.C. §§  5108, 7104 (West 
1991).  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has specifically held that the Board may 
not consider a previously and finally disallowed claim unless 
new and material evidence is presented, and that before the 
Board may reopen such a claim, it must so find.  See Barnett 
v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin and 
related cases, see e.g. Sklar v. Brown, 5 Vet. App. 140, 145 
(1993), Robinette v. Brown, 8 Vet. App. 69 (1995) and Evans 
v. Brown, 9 Vet. App. 273 (1996), that required reopening of 
claim on the basis of "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the case was 
declared invalid.  Thus, the Federal Circuit held in Hodge 
that the legal standard that remains valid was that 
contemplated under 38 C.F.R. § 3.156(a) that requires that in 
order for new evidence to be material, the new evidence 
should "bear[ ] directly and substantially upon the specific 
matter under consideration . . . [and must be] so significant 
that it must be considered in order to fairly decide the 
merits of the claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to overcome.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie 
v. West, 12 Vet. App. 1 (1998).

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
Court explained that in order to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO), there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97- 7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Positive medical evidence of a nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).  An alternative method, under 38 C.F.R. § 3.303(b) 
(1999), is that there may be a "chronic" disease which 
manifests and is identified as such in service and the same 
condition currently exists; or if a disease manifests itself 
during service but is not identified until later and there is 
a showing of post-service continuity of symptoms and medical 
evidence relates the symptoms to the current condition.  
Rose, supra (citing Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997)).  Additionally, secondary service connection is 
warranted when a disability is proximately due to or the 
result of a service-connected disease or injury, 38 C.F.R. § 
3.310(a) (1999), or for any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the 
service-connected condition, should also be compensated.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

Applying the Court's instruction to the instant case, it is 
again noted that the RO formally denied entitlement to 
service connection for hearing loss in July 1995 and notified 
the veteran of the decision by letter dated July 14, 1995.  
The veteran did not appeal the RO's decision, which thus 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302 (1999); see Beausoleil v. Brown, 8 Vet. 
App. 459, 461 (1995).  Therefore, the Board's analysis of the 
evidence submitted for the purpose of reopening this claim 
must include a review of all of the evidence submitted 
subsequent to the July 1995 RO determination.

The evidence of record at the time that the RO last 
considered this issue in 1995 will be briefly summarized 
below.  The veteran's service medical records did not 
establish the existence of a hearing loss for VA purposes 
during service and his post-service medical records do not 
show that a hearing impairment was manifest to a compensable 
degree within one-year following discharge.  However, it is 
noted that the evidence of record clearly establishes that 
the veteran now has impaired hearing for VA purposes in the 
left ear, pursuant to 38 C.F.R. § 3.385 (1999).  On VA 
audiological evaluation in March 1995, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
15
LEFT
20
20
10
20
25

Average pure tone thresholds were noted to be 14 decibels in 
the right ear and 19 decibels in the left.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 72 in the left ear.

The RO denied entitlement to service connection inasmuch as 
the disability was not shown by competent medical evidence to 
have been incurred in or aggravated by the veteran's military 
service.

In conjunction with his present claim for reopen, the veteran 
has submitted various statements averring, in essence, that 
his hearing loss is secondary to or has been aggravated by 
service-connected perforated left eardrum, tinnitus and 
vertigo with nausea.

The veteran also submitted several treatment records and 
statements developed by his private physician, J. H. Winston, 
MD, and at Montgomery Otolaryngology - Head and Neck Surgery 
clinic which suggest that there is a nexus between his 
hearing loss and service.

The veteran was also afforded VA audiological and ear disease 
examinations in February 1998.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
25
LEFT
30
30
20
35
40

Average pure tone thresholds were noted to be 20 decibels in 
the right ear and 31 decibels in the left.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and of 52 in the left ear.  It was reported that 
the speech recognition thresholds did not agree with the pure 
tone average for the left ear, suggesting unreliable test 
results.

On VA ear disease examination in February 1998, the ear, nose 
and throat (ENT) examiner, based on a review of the claims 
folder and examination of the veteran, rendered diagnoses of 
left-sided, moderate sensorineural hearing loss, tinnitus and 
intermittent tinnitus.  The ENT examiner commented that all 
of the veteran's symptoms could be secondary to his previous 
injury in the 1960s due to the concussive effect of the inner 
ear trauma.  However, there is no way to delineate this for 
sure.

The Court has stated that in order for a claim to be well 
grounded, there must be competent evidence of current 
disability, objective evidence of the incurrence or 
aggravation of a disease or injury during service, and a 
nexus between the in-service injury or disease and the 
current disability.  That means that for a well-grounded 
claim for service connection, there must be a current 
disability, disease or injury during service, and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

After a contemporaneous review of the record, the Board finds 
that new and material evidence has been submitted to reopen 
and well ground the veteran's claim for service connection 
for hearing loss.

The evidence noted above is both new and material.  Although 
the February 1998 VA ENT examiner specifically stated that 
there is no way to delineate whether the veteran's 
symptomatology could be secondary to the concussive effect of 
his inner ear trauma, the Board observes that the credibility 
of the recent statements and treatment records developed by 
the veteran's private physician, Dr. Winston, and at 
Montgomery Otolaryngology - Head and Neck Surgery clinic, is 
to be presumed for purposes of reopening the veteran's claim.  
See Justus, supra.  Accordingly, in all fairness, these 'new' 
statements are considered to be so significant that they 
should be considered to fairly decide the merits of the 
claim.

Under 38 U.S.C.A. § 5107(a) (West 1991), a claimant must 
submit evidence sufficient as to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Court has stated that in order for a claim to be well 
grounded, there must be competent evidence of current 
disability, objective evidence of the incurrence or 
aggravation of a disease or injury during service, and a 
nexus between the in-service injury or disease and the 
current disability.  That means that for a well-grounded 
claim for service connection, there must be a current 
disability, disease or injury during service, and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Here, the 'additional' 
evidence of record suggests that there is a medical nexus 
between the veteran's current hearing loss and in-service 
trauma.  Thus, the Board finds that the claim for service 
connection for hearing loss is well grounded.  See Caluza, 
supra.

Additionally, the veteran avers that service connection for 
hearing loss should be established, in the absence of 
evidence of direct service incurrence, on a secondary basis 
pursuant to 38 C.F.R. § 3.310(1999) and/or on the basis of 
aggravation pursuant to Allen, supra.  In this regard, the 
Board observes that recent treatment records show that the 
veteran now manifests a right ear hearing impairment, and had 
a significant decrease in left ear hearing acuity over a 
three-year period.  Indeed, the veteran's speech recognition 
ability of 84 percent in the right ear, as shown on VA 
examination in February 1998, constitutes a hearing 
impairment for VA purposes.  See 38 C.F.R. § 3.385 (1999).  
Moreover, although the February 1998 audiologist questioned 
the reliability of the speech recognition findings as to the 
left ear, the Board observes that the veteran had a 
significant increase in the average pure tone threshold of 
the left ear between his 1995 (19 decibels) and 1998 (31 
decibels) examinations.  Accordingly, these medical findings 
are also deemed to be so significant that, in all fairness, 
they must be considered in order to fairly decide the merits 
of the claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss is 
reopened and is well grounded, and to this extent the appeal 
is granted.


REMAND

Because the claim for service connection for hearing loss is 
reopened and is well ground, the duty to assist attaches.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Consequently, examinations by specialists are 
recommended in those cases which present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).

The Court has stated that an opinion regarding current health 
or degree of disability is very probative, particularly if 
supported by clinical data, because the doctor has personal 
knowledge (the examination).  See Guerrieri v. Brown, 4 Vet. 
App. 467, 471-72 (1993) and generally Layno v. Brown, 6 Vet. 
App. 465, 470 (1995).  As noted above, the veteran has 
submitted several treatment records and statements developed 
by his private physician, Dr. Winston, and at Montgomery 
Otolaryngology - Head and Neck Surgery clinic which suggest 
that there is a nexus between his hearing loss and service.  
However, the veteran's February 1998 VA ENT examiner 
indicated that while all of the veteran's symptoms could be 
secondary to previous injury in the 1960s due to the 
concussive effect of inner ear trauma, there is no way to 
delineate this for sure.

The Court has stated that the Board may only consider 
independent medical evidence to support its findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board may seek an advisory opinion, order a medical 
examination or cite recognized treatise in its decisions that 
clearly support its ultimate conclusions.  This procedure 
ensures that all medical evidence contrary to the veteran's 
claim will be known.  Where there is a wide diversity of 
medical opinion, the duty-to-assist requires that an 
additional examination be performed.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Cousino v. Derwinski, 1 Vet. App. 536 
(1991).  The Board finds that given the wide diversity of 
medical opinion as to whether the veteran's hearing loss is 
of service inception, or secondary to or aggravated by his 
service-connected perforated left eardrum, tinnitus and 
vertigo with nausea, additional examination by an appropriate 
VA or fee basis medical expert is necessary.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
that he received for hearing loss, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies 
should then be requested.  All records 
obtained should be added to the claims 
folder.

2.  Once the above-requested information 
is received and associated with the 
claims folder, the veteran should be 
scheduled for examination by an 
appropriate VA or fee basis medical 
expert in order to determine the etiology 
of his current hearing loss.  Therefore, 
the veteran's claims folder should be 
made available to and independently 
reviewed by the medical expert prior to 
his or her examination.  X-rays and/or 
other diagnostic studies should be done, 
as deemed appropriate by the examiner.  
At the conclusion of the evaluation, the 
medical expert is asked to state, to a 
reasonable degree of medical certainty, 
whether the veteran's present bilateral 
hearing loss is secondary to or has been 
aggravated by his service-connected 
perforated left eardrum, tinnitus and/or 
vertigo with nausea.

A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  
The examination report should then be 
associated with the veteran's claims 
folder.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific joint opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  The RO must then re-adjudicate the 
veteran's claim for service connection 
for hearing loss.

In the event that the veteran's hearing 
loss is deemed to be secondary to or 
aggravated by his service-connected 
perforated left eardrum, tinnitus and/or 
vertigo with nausea, the RO should 
specifically consider the provisions of 
38 C.F.R. § 3.310 (1999) and/or the 
directives set forth in Allen v. Brown, 
supra.

5.  If this determination remains 
unfavorable to the veteran, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should also 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran should be afforded the 
opportunity to respond thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determinations warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

